 



EXHIBIT 10.97
FIRST AMENDMENT
TO EMPLOYMENT AGREEMENT
     This agreement amends the Employment Agreement by and between Gen-Probe
Incorporated, a Delaware corporation with offices at 10210 Genetic Center Drive,
San Diego, California 92121 (“Gen-Probe”), and
                                         (the “Executive”). This agreement
(hereafter referred to as the “First Amendment”) is effective as of March 1,
2007 (the “Effective Date”).
     WHEREAS, Gen-Probe and Executive have reviewed the Employment Agreement and
mutually desire to amend the terms thereof,
     ACCORDINGLY, Gen-Probe and Executive agree to amend the Employment
Agreement as follows:
     1. Section 7(a) (“Severance Benefits in Certain Events — Salary”) shall be
and is hereby amended to add the following text following the existing terms:
Notwithstanding anything to the contrary set forth herein, the provisions of
this paragraph shall control if Executive’s employment terminates within the
period six (6) months prior to a Change in Control. Any lump sum payment
contemplated by this Section 7(a) shall be made within 10 days of the Change in
Control and shall be in lieu of, and not in addition to, payments that would
otherwise be made to Executive over the remainder of the Salary Continuation
Period. Additionally, any payments that would otherwise be made to Executive
over the remaining portion of the Salary Continuation Period following the
Change in Control shall accelerate as of the date of the Change in Control only
if such Change in Control is a change in the ownership or effective control of
the Company, or in the ownership of a substantial portion of the assets of the
Company, in each case for purposes of Section 409A(a)(2)(A)(v) of the Internal
Revenue Code and the regulations and other guidance thereunder. Any lump sum
payment contemplated by this Section 7(a) shall be reduced by an amount equal to
the aggregate Salary Continuation Period payments already made to Executive, if
any. It is the intent of this paragraph to structure the Executive’s severance
benefit payments so that any lump sum payment of the Executive’s severance that
may occur in connection with a Change in Control shall not result in the
payments being subject to Section 409A(a)(1) of the Internal Revenue Code.
     2. Section 7(d) (“Severance Benefits in Certain Events — 401(k) Plan”)
shall be deleted and replace with the following: “[Intentionally Omitted.]”

 



--------------------------------------------------------------------------------



 



     3. Section 7(h) is hereby added to the Employment Agreement, as follows:
Section 409A of the Internal Revenue Code and Specified Employees. If Gen-Probe
determines that any of the severance benefits payable to the Executive pursuant
to this Section 7 fail to satisfy the distribution requirement of Section
409A(a)(2)(A) of the Internal Revenue Code as a result of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code which applies to specified
employees of publicly traded companies, the payment of such benefit shall be
accelerated to the minimum extent necessary so that the benefit is not subject
to the provisions of Section 409A(a)(1) of the Internal Revenue Code. (It is the
intention of the preceding sentence to apply the short-term deferral provisions
of Section 409A of the Internal Revenue Code, and the regulations and other
guidance thereunder, to the severance benefits payments, and the payment
schedule as revised after the application of the preceding sentence shall be
referred to as the “Revised Payment Schedule.”) However, if there is no Revised
Payment Schedule that would avoid the application of Section 409A(a)(1) of the
Internal Revenue Code, the payment of such benefits shall not be paid pursuant
to a Revised Payment Schedule and instead shall be delayed to the minimum extent
necessary (e.g., payments to which Executive would otherwise be entitled during
the first six months following separation from service shall accumulate and be
paid at the expiration of such period, unless a permitted distribution event
occurs during such period) so that such benefits are not subject to the
provisions of Section 409A(a)(1) of the Internal Revenue Code. The Board may
attach conditions to or adjust the amounts paid pursuant to this Section 7 to
preserve, as closely as possible, the economic consequences that would have
applied in the absence of this Section 7; provided, however, that no such
condition or adjustment shall result in the payments being subject to
Section 409A(a)(1) of the Internal Revenue Code.
     4. Except as expressly set forth in this First Amendment, all terms and
conditions of the Employment Agreement are hereby ratified and shall continue in
full force and effect.
     In witness whereof, the parties have executed this First Amendment.

                  Executive:       Gen-Probe Incorporated:    
 
               
 
      By        
 
                        Diana De Walt
Vice President, Human Resources    

2



--------------------------------------------------------------------------------



 



The following officers of Gen-Probe have executed the above agreement:
R. William Bowen
Diana De Walt
Martin Edelshain
Paul Gargan
Steve Kondor
Gurney Lashley
Herm Rosenman
Don Tartre

3